Citation Nr: 0301193	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  98-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1998, for the grant of service connection for the right knee 
disability.  

2.  Entitlement to an increased rating for the service-
connected major depression, currently rated as 50 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1977 and from August 1979 to June 1983.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by 
the RO, which denied the veteran an increased rating, 
greater than 50 percent, for the service-connected major 
depression.  

It also came on appeal from an April 1999 rating decision 
that granted service connection for a right knee disability 
and assigned a 10 percent rating, effective on June 13, 
1998.

(The issue of an increased rating for the service-connected 
major depression is the subject of the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The RO denied the veteran's original claim of service 
connection for a right knee disability in October 1995; the 
veteran did not timely appeal from this decision.  

3.  The November 17, 1997, VA radiology report, which 
diagnosed the veteran as having degenerative changes in the 
right knee, constitutes an informal claim of service 
connection following the prior denial.  

4.  The June 13, 1998 VA examination must be construed as 
being a formal claim of service connection for the right 
knee disability as secondary to the service-connected left 
knee disability.  



CONCLUSION OF LAW

An earlier effective date of November 17, 1997, for the 
grant of service connection for the right knee disability is 
for application.  38 U.S.C.A. §§ 5101, 5110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.157, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO granted the veteran service connection 
for a left knee disability, assigned at 60 percent 
disabling, effective on January 1, 1993.  

In June 1995, the veteran filed his original claim of 
service connection for a right knee disability, as secondary 
to the service-connected left knee disability.  The record 
includes a radiology report from Johns Hopkins, dated in 
August 1991, which revealed mild degenerative arthritic 
changes of the right knee.  

Attached to a September 1995 VA examination report, is a VA 
radiology report, dated in August 1995, which revealed 
minimal spiking of the tibial spines of the right knee.  

The September 1995 examination report did not report any 
subjective complaints or objective findings of a right knee 
disability, but x-ray studies taken at the time of the 
examination reiterated the August 1995 findings.  

In an October 1995 rating decision, the RO denied the 
original claim of service connection for a right knee 
disability.  The veteran did not timely appeal from this 
decision, and it became final.  

On November 17, 1997, the veteran underwent another VA x-ray 
study of the right knee.  The examiner diagnosed the veteran 
as having degenerative changes of the right knee.  

In January 1998, the veteran filed an additional claim for 
VA benefits.  In support of his claim, the veteran attached 
medical evidence, including a medical evaluation, dated in 
February 1996, regarding complaints of having left leg and 
foot pain.  The medical evaluation reported no subjective 
complaints of a right knee disability, but reported that 
there was evidence of degenerative joint disease of the 
right knee. 

A VA radiology report, dated April in 1998, diagnosed the 
veteran as having minimal spiking of the tibial spines of 
the right knee.  

In June 1998, the veteran underwent a VA examination.  The 
veteran's main complaint, besides the inability to use his 
left leg in a normal fashion due to nerve paralysis and 
arthritis, was that he suffered from right knee pain.  The 
examiner diagnosed right knee early degenerative disease 
secondary to overuse due to favoring the left knee.  

Following the June 1998 VA examination, the RO deferred 
adjudication of the veteran's right knee disability in a 
September 1998 rating decision.  

Thereafter, in April 1999, the RO granted service connection 
for a right knee disability and assigned a 10 percent 
disability evaluation effective on June 13, 1998, the date 
of the VA examination, considered to be an informal claim.  

The veteran now claims that he is entitled to an effective 
date earlier than June 13, 1998, specifically January 8, 
1998, for the grant of service connection for the right knee 
disability.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the January 2000 Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate an earlier effective date 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder. 

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if the 
application therefore is received within one year from such 
date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (2002).  

In cases where the application is not filed until more than 
one year from release of service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991).  
Pursuant to 38 C.F.R. § 3.155, any communication or action 
indicating intent to apply for one or more VA benefits may 
be considered an informal claim (emphasis added).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.1(p) (2002) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  

Pursuant to 38 C.F.R. § 3.157 (2002), once a formal claim 
for compensation has been allowed or a formal claim has been 
disallowed, receipt of a VA examination report or 
hospitalization will be accepted as an informal claim.  The 
date of services or admission will be accepted as the date 
of receipt of claim only when such reports relate to a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospitalization.  Id.

When evidence is received after a final disallowance, the 
effective date will be the date of receipt of a new claim or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q).  When evidence is received during the 
appeal period following a subsequent disallowance, resulting 
in a later grant of service connection, the effective date 
will be as though the former decision had not been rendered.  
Id.  

After carefully reviewing the evidence, the Board concludes 
that the veteran is entitled to an earlier effective date of 
November 17, 1997, for the grant of service connection for 
the right knee disability.  

The Board in this regard finds the November 17, 1997, VA 
radiology report to be an informal claim pursuant to 
38 C.F.R. § 3.157.  Since the June 13, 1998 VA examination 
may be construed to be a formal claim in this case, an 
earlier effective for the grant of service is for 
consideration in this case.  It is pertinent to note in this 
regard that the VA examiner specifically diagnosed the 
veteran has having early degenerative disease of the right 
knee as secondary to overuse due to the veteran favoring his 
left knee.  

This statement of controlling medical opinion, in the 
Board's opinion, must be favorably considered in the 
veteran's favor in light of the application for compensation 
benefits filed by the veteran in January of 1998.  

Thus, the Board concludes that an earlier effective date of 
November 17, 1997, for the grant of service connection for 
the right knee disability is for application in this case.  



ORDER

An earlier effective date of November 17, 1997, for the 
grant of service connection for a right knee disability is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

The veteran also claims that he is entitled to an increased 
rating for the service-connected major depression, currently 
evaluated as 50 percent disabling.  After carefully 
reviewing the claims file, the Board has determined that, in 
order to fully evaluate this claim, further development is 
needed in this case prior to appellate handling by the 
Board.  

The evidence indicates that the veteran has undergone 
treatment on a regular basis since 1998 from Dr. Todd 
Muneses, Staff Psychiatrist, VA Maryland Healthcare System.  

Although the file contains notice of such treatment, the 
file does not contain any associated treatment records.  
Thus, upon remand, obtain all available treatment records 
for a psychiatric disability from the Maryland Healthcare 
System, to specifically include Dr. Muneses.  

Moreover, the Board notes that the veteran's representative, 
on behalf of the veteran, argued in the September 1999 Form 
646 that the veteran was entitled to an increased rating for 
the service-connected major depression, or, in the 
alternative, entitlement to benefits pursuant to 38 C.F.R. 
§ 3.321.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories 
of entitlement to a benefit under the laws and regulations.  
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  

Upon review of the evidence, the Board notes that the RO did 
not adjudicate the veteran's claim pursuant to 38 C.F.R. 
§ 3.321.  Therefore, upon Remand, the RO should properly 
address such regulation as it pertains to the veteran's 
claim.  

Finally, in a March 2002 rating decision, the RO denied the 
veteran entitlement to individual unemployability.  

The Court has held that when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is 
evidence of service-connected unemployability in the 
claimant's claims file evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for an individual unemployability rating.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  

Therefore, given the veteran's service-connected 
disabilities and taking into consideration the above-stated 
development, the RO should schedule the veteran for a VA 
examination and again consider whether the veteran is 
entitled to unemployability benefits as requested.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to obtain copies of all 
treatment records from the VA Maryland 
Healthcare System from 1998 to the 
present, to specifically include records 
from Dr. Muneses, for the claimed 
psychiatric disability.  

2.  The RO also should undertake to 
schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
psychiatric disability. Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
service-connected major depression 
precludes the veteran from performing 
substantially gainful employment 
consistent with his work and educational 
experience.  

3.After undertaking all development 
requested hereinabove as well as all 
development required of the Veterans 
Claims Assistance Act of 2000, the RO 
should review the veteran's claim, to 
specifically include adjudication 
pursuant to the provisions of 38 C.F.R. 
§ 3.321 and whether the veteran is 
entitled to a total compensation rating 
based on individual unemployability.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


